Citation Nr: 1213662	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  12-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for dermatofibrosarcoma protuberans, status post excision, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from July 23, 1953 to October 27, 1953, with subsequent service in the Reserves from June 1976 to October 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

After the Veteran's above-captioned claim was certified to the Board for appellate review, he submitted relevant evidence at the March 2012 Board hearing.  The Veteran contemporaneously submitted a waiver of RO review regarding this evidence and, thus, the Board will consider the evidence herein.  38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of dermatofibrosarcoma protuberans, status post excision.

2.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during active military service.


CONCLUSION OF LAW

Dermatofibrosarcoma protuberans, status post excision, was due to active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim herein.  This is so because the Board is taking action favorable to the Veteran by granting the Veteran's claim of entitlement to service connection for dermatofibrosarcoma protuberans, status post excision.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from July 23, 1953 to October 27, 1953, with subsequent service in the Reserves from June 1976 to October 1993.  In October 2009, the Veteran submitted a claim of entitlement to service connection for dermatofibrosarcoma protuberans, status post excision.  The Veteran asserted that his dermatofibrosarcoma protuberans, status post excision, was due to exposure to an herbicidal agent during his service in the Reserves in Gagetown, New Brunswick, Canada.  Specifically, the Veteran asserted that he served in Gagetown as a member of the Reserves in August 1984, 1985, and 1990, and that he was exposed to an herbicidal agent due to the use thereof by the United States military and/or the Canadian government.  After this claim was denied in May 2010, he perfected an appeal.  This claim has been certified to the Board for appellate review.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law provides that "[a] veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  Further, "[a] veteran who, during active military, naval, or air service,  served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iv); see also 38 U.S.C.A. § 1821 (West 2002).

As defined by statute and regulation, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106 (West 2002).

The Veteran's service treatment records did not demonstrate complaints of or treatment for dermatofibrosarcoma protuberans.  Further, the Veteran's service treatment records did not evince his exposure to an herbicidal agent.

A September 2008 private laboratory report demonstrated a diagnosis of dermatofibrosarcoma protuberans following surgical excision and biopsy.  Further, in February 2010, the Veteran underwent a VA examination.  A physical examination demonstrated a scar on the Veteran's left lower back, measuring 14 centimeters by 0.5 centimeters; that was pale pink; non-tender; did not adhere to the underlying tissue; was normal in texture; flat; with no associated inflammation; only minimally disfiguring; and did not limit the Veteran's function.  The diagnosis was dermatofibrosarcoma protuberans, which the examiner noted was a "slow growing malignance," and that the Veteran's was excised in 2008.  As such, the Board finds that there is a current diagnosis of dermatofibrosarcoma protuberans, status post excision.  

The evidence of record did not support, and the Veteran did not assert, that he served on active duty in the Republic of Vietnam or in or near the Korean Demilitarized Zone during the respective time periods set forth in the statutes and regulations.  Consequently, the Board finds that the Veteran's inservice exposure to an herbicidal agent cannot be presumed and, thus, must be demonstrated in fact.

According to an April 2010 VA memorandum, U.S. Department of Defense documentation showed that testing of tactical herbicide at Gagetown was limited to between June 14 to 17, 1966 and between June 21 to 24, 1967, with another possible period between July 15 to 17, 1967.  Additionally, there was some documentation that small-scale, non-tactical herbicide weed control occurred along roads in subsequent years; however, there were no specifics and no records of the chemical content of such small-scale use.  

The Veteran submitted a report titled, "The Use of Herbicides at [Canadian Forces Base] Gagetown from 1952 to Present Day," which detailed the results from an August 2005 fact-finding mission undertaken by the Veterans Affairs Canada, Health Canada, and additional Canadian departments and agencies to gain information on the history of herbicides tested and used at Gagetown from 1952 to the present day, and the potential risk to human health and the environment.  This report demonstrated that the testing of Agent Orange, Agent Purple, and other herbicides occurred in 1966 and 1967, and during an eight to 12 week-period each year between June and August from 1952 to 2005.

Service personnel records demonstrated that the Veteran performed ACDUTRA in Gagetown, New Brunswick, Canada, from August 8 to 25, 1984, from August 4 to 21, 1985, and from August 11, 1990 to August 25, 1990.  

Although the evidence of record did not demonstrate that the Veteran was actually exposed to an herbicidal agent, the Board finds that there is evidence that he served on ACDUTRA in Gagetown, New Brunswick, Canada, during three periods of time when the Canadian government tested or used herbicidal agents at Gagetown.  There is no evidence of record that specifically precluded the Veteran's inservice exposure to an herbicidal agent.  Accordingly, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during his ACDUTRA service in Gagetown, New Brunswick, Canada.  As such, with application of the doctrine of reasonable doubt, the Board finds that the Veteran was, in fact, exposed to an herbicidal agent during his military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for a variety of diseases, including soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Dermatofibrosarcoma protuberans are considered soft-tissue sarcomas.

In sum, the evidence of record demonstrated that the Veteran was exposed to an herbicidal agent during military service and that he has a current diagnosis of dermatofibrosarcoma protuberans, status post excision.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for dermatofibrosarcoma protuberans, status post excision.  See 38 C.F.R. § 3.307; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for dermatofibrosarcoma protuberans, status post excision, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


